              UNITED STATES DISTRICT COURT
            FOR WESTERN DISTRICT OF MISSOURI
                     WESTERN DIVISION
______________________________________________________________
Penny J. Shockey,

               Plaintiff,

            V.                                     Case No. 4:19-cv-00648-RK
Ray County Memorial Hospital, et al.,

              Defendant(s).

                              JUDGMENT IN A CIVIL ACTION

______ Jury Verdict. This action came before the Court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.


___X___ Decision by Court. This action has been considered and a decision has been rendered
by the Court that:

             the Clerk of the Court REMAND the case to the Circuit Court of Ray County,
       Missouri.

       IT IS SO ORDERED.

Dated: August 27, 2019                                     /s/ Paige Wymore-Wynn
                                                           Clerk of the Court

Entered: September 3, 2019                                 /s/ LaTandra Wheeler
                                                           Deputy Clerk




           Case 4:19-cv-00648-RK Document 8 Filed 09/03/19 Page 1 of 1
